            Case 1:20-cv-05466-ER Document 63 Filed 08/13/21 Page 1 of 1
Charles Michael
212 378 7604
cmichael@steptoe.com

1114 Avenue of the Americas
New York, NY 10036                                           Plaintiff's application to file two exhibits under seal is
212 506 3900 main
                                                             GRANTED. The parties are further directed to appear for a
www.steptoe.com
                                                             discovery conference on August 19, 2021 at 9am. The
                                                             parties are directed to dial (877) 411-9748 and enter access
August 12, 2021                                              code 3029857# when prompted.

Via ECF
Hon. Edgardo Ramos
U.S. District Court for the Southern District of New York                                8/13/2021
40 Foley Square, Courtroom 619
New York, NY 10007
Re:      Deborah Deffaa v. Pivotel America Inc. and Pivotel Group Pty Ltd, 20 Civ. 5466—
         Letter Motion to Seal

Dear Judge Ramos:

         We represent plaintiff Deborah Deffaa and write to respectfully request the Court’s
permission to file under seal two exhibits to a letter that will be filed contemporaneously with
this request. Specifically, we will be filing a letter as the Court directed (see ECF 59) to respond
to the letter from the plaintiffs (collectively, “Pivotel”), dated August 6, 2021, seeking a
protective order that would allow it to maintain over 2,000 documents as “Attorneys’ Eyes
Only,” or “AEO.” (ECF 58.) The two exhibits are examples of documents we believe were
improperly marked AEO. The Court had previously permitted us to file 20 other examples, in
connection with earlier correspondence on this same issue. (ECF 57.)

        Our letter application does not seek to strip the two documents of all confidentiality;
rather, our objective is to allow our client, Ms. Deffaa, to view the materials so she can
meaningfully participate in the case. Even if the material is downgraded to “Confidential,” thus
allowing Ms. Deffaa to view it, the umbrella protective order still provides protection against
public filing. (ECF 31 ¶ 8.) Accordingly, we respectfully request the Court’s permission to file
the two exhibits to our forthcoming letter under seal.

                                                ***

         We thank the Court for its attention to these matters.



                                                                  Respectfully,

                                                                  /s/ Charles Michael

                                                                  Charles Michael



cc: Edward Grosz (counsel for Pivotel, via ECF)
